ADVISORY ACTION
Response to Arguments
The proposed amendment under the AFCP 2.0 program would not overcome the rejections under 35 U.S.C. §112(a). Claim 15 is not amended, as alleged, however, if amended as argued, it would overcome the 35 U.S.C. §112(a).
The proposed amendment under the AFCP 2.0 program would overcome the rejections under 35 U.S.C. 103. However, new grounds of rejection would likely be made in view of Yoshino, (U.S. Patent Application Publication No. 2016/0234427 A1). Taking claim 1 as exemplary, Yoshino suggests generate a plurality of select regions selectable according to an external operation, wherein a size of all select regions of the plurality of select regions is determined in accordance with the type of the endoscope…([0113] The control section 350 outputs the rigid scope type information and the zoom lens position information to the change-in-scene detection area setting section 341 and the AF area setting section 343. The change-in-scene detection area setting section 341 calculates the image circle diameter from the rigid scope type information and the zoom lens position information, and adjusts the change-in-scene detection area corresponding to the image circle diameter. Specifically, the change-in-scene detection area setting section 341 changes the size, the number, the position, and the arrangement (arrangement method) of the evaluation blocks that are set to be the change-in-scene detection area (see FIGS. 7A and 7B). The AF area setting section 343 calculates the image circle diameter from the rigid scope type information and the zoom lens position information, and adjusts the AF area corresponding to the image circle diameter. Specifically, the AF area setting section 343 changes the size and the position of the AF area (see FIGS. 7A and 7B)). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20020004626 suggesting regions which change size depending on type of attachment in Figs. 2A-2C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 8AM-4PM EST, alt FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alison Slater/Primary Examiner, Art Unit 2487